DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Examiner thanks applicant for amendments to claim 7 for clarity issues.  
Examiner concurs that the features pointed out in the drawings by applicant do show that the “baffle extends into the cavity” is shown in the original disclosure.  
Examiner notes that the rejection of Jung, Waligorski, in further view of Borel, does not disclose the claimed subject matter; this rejection is moot.
Regarding Waligorski in view of Colasent, applicant contends that the baffle 70 is “outside of supplemental handle 10 and beneath the cast iron handle”.  First, examiner notes that the disclosure of Colasent states “angled baffle 70 may be sandwiched with handle 12 between jaws 50, 52… to help direct heat away from housing 20”.  This means that the whole purpose of baffle 70 is to keep heat out of the hollow handle 20.  Therefore, the location and angle of baffle 70 performs the function claimed.  Further, examiner notes that baffle 70, shown in figures 5 and 8, does extend into the housing/hollow handle 20, as shown in figure 5, for attachment.  This may not be the position desired by applicant, however, baffle 70 DOES extend into the housing 20.  Please see annotated figures 5 and 8 below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over 5121848 Waligorski in view of 4209877 Colasent.

    PNG
    media_image1.png
    195
    529
    media_image1.png
    Greyscale
Regarding claim 7, Waligorski discloses the combination of a heat diverting pot handle 20 and a cooking pot 13: 
said heat diverting pot handle configured as a hollow structure (figure 5) and having a first end (adjacent the pot 13) and a distal end (with loop 45); 
the first end of the heat diverting pot handle comprises two forks 33 that are directly attached to the cooking pot (figure 3) and the two forks 33 of said heat diverting pot handle form an opening 30 with the cooking pot so heat may flow through said opening, but does not disclose including a baffle.  The handle extends obliquely from the pot, as shown in figure 5, and the hollow area allows hot air to heat the handle from the inside.

    PNG
    media_image2.png
    485
    523
    media_image2.png
    Greyscale
Colasent discloses a cooking handle which is hollow, optionally including a baffle 70 (figure 8) located in the hollow structure of the heat diverting pot handle 20 (figure 5) and positioned at an oblique angle with respect to the handle such that the baffle extends into the hollow handle and rising heated air is reflected off the baffle, away from the handle and toward the cooking pot (“angled baffle…to help direct heat away from housing 20” column 4, line 66).

    PNG
    media_image3.png
    373
    402
    media_image3.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a baffle as known in Colasent into the similar location of the Waligorski handle, for purposes of deflecting hot air away from the handle, as is desired in both Colasent (column 4, lines 66-68) and Waligorski (column 4, lines 14-19).  Examiner notes that both handles are designed for cooking equipment, and designed to keep the handle as cool as possible.  Examiner contends that by including the baffle of Colasent in the similar location in Waligorski, it will ensure the hot air that is disclosed as going through opening 30 will not continue to the interior of the handle 20.  

Regarding claim 8, Waligorski as modified discloses the combination of a heat diverting pot handle and a cooking pot according to claim 7 wherein the two forks extend at opposing angles with respect to each other (figure 3).

Regarding claim 10, Waligorski as modified discloses the combination of a heat diverting pot handle and a cooking pot according to claim 7 wherein the heat diverging pot handle is riveted to the cooking pot (a known means of attachment in the art, column 1, line 25 of Waligorski).

Regarding claim 11, Waligorski as modified discloses the combination of a heat diverting pot handle according to a cooking pot according to claim 7 wherein a skirt edge is formed on a lower surface to prevent contact of the cooking pot with other cooking pots when said cooking pots are in a stacked arrangement.

Regarding claim 12, Waligorski as modified discloses the combination of a heat diverting pot handle and a cooking pot according to claim 7 wherein the heat diverting pot handle and baffle are of a unitary molded construction.  Examiner contends that the handle parts of Waligorski are “unitary one piece metal handle (column 2, line 3), and therefore including a baffle would be obvious to include as a unitary piece.

Regarding claim 13, Waligorski as modified discloses the combination of a heat diverting pot handle and a cooking pot according to claim 7 wherein the baffle does not have a hole formed therethrough (as shown in Colasent figure 8).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M MORGAN/Primary Examiner, Art Unit 3677